Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-5 and 7-13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on March 16, 2022, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brandon Chan on September 7, 2022.

The application has been amended as follows: 

Cancel claim 6.

14. (Currently Amended) A method of modulating macrophage phagocytic activity towards a cancer cell or tumor cell in an individual comprising administering to the said individual an effective amount of a compound of formula (IA) according to claim 1, wherein the cancer cell or tumor cell is a B-cell lymphoma.  

15. (Currently Amended) The method of claim 14, wherein the B-cell lymphoma is selected from and primary CNS lymphoma

Cancel claim 16.

17. (Currently Amended) A method for treating or delaying progression of diseases or disorders mediated by CD47 in an individual, the method comprising administering to the said individual an effective amount of a compound of formula (IA) according to claim 1, wherein the disease or disorder is a B-cell lymphoma.  

18. (Currently Amended) The method of claim 17, wherein the B-cell lymphoma is and primary CNS lymphoma

Cancel claims 19-20

Support for the amendment to the claims is found in Example 3 of the original specification.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: WO 2016/142833 A1 teaches 1, 2, 4-oxadiazole compounds of formula

    PNG
    media_image1.png
    181
    301
    media_image1.png
    Greyscale

Of the approximately 100 species disclosed in the prior art, only three terminate in a proline as required by the instant claims:


    PNG
    media_image2.png
    69
    208
    media_image2.png
    Greyscale
(compound 25, p. 26)
	
    PNG
    media_image3.png
    92
    221
    media_image3.png
    Greyscale
(compound 60, p. 30)


    PNG
    media_image4.png
    102
    219
    media_image4.png
    Greyscale
(compound 62, p. 30)
Compounds 25, 60 and 62 differ from the instant Formula (1A) at position R1. The instant claims do not permit CH2CH(CH3)2 (leucine side chain) or CH(CH3)(OH) (threonine side chain) at this position. In addition compound 60 differs at position R2 because the claim excludes substituted aryl (tyrosine side chain).
	It would constitute hindsight reasoning to select these three species from among the approximately 100 species in the prior art and modify positions R1 and R2 to a structure that is not disclosed or suggested by the art in order to arrive at the instantly claimed compounds. Therefore, the instant claims are novel and unobvious over WO 2016/142833 A1.
The terminal disclaimer filed August 22, 2022, is sufficient to overcome the nonstatutory double patenting rejection over U.S. Patent No. 11,311,517 and copending Application No. 17/728,325.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044. The examiner can normally be reached Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654